   Case 3:18-mj-00611-JAM Document 79-1 Filed 07/24/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                    NO. 3:18-MJ-611 (JAM)

               v.

TODD MILLER

                      AFFIDAVIT OF STACEY RICHMAN, ESQ.
             IN SUPPORT OF MOTION FOR VISITING ATTORNEY STATUS
               (PRO HAC VICE) IN ACCORD WITH LOCAL RULE 83.1(D)

I, Stacey Richman, Esq. swear upon penalty of perjury:
   1. I, Stacey Richman, Esq. with an office address of 2027 Williamsbridge Road,
        Bronx, New York 10461; telephone number 718-892-8588, fax number 718-
        518-0674 and emailsrichmanlaw@msn.com; am a partner in the law firm of
        Richman Hill & Associates, PLLC.
   2. I am or have been a member of the following bars: New York State (Reg. #:
        2469617), State of New Jersey (No. 041871991), State of California (SB#:
        169585, Southern District of New York, Eastern District of New York, District
        of New Jersey, the Central District of California, the Second Circuit Court of
        Appeals and the Supreme Court of the United States.
   3.   I have no pending disciplinary complaints as to which a finding has been
        made that such complaint should proceed to a hearing; and
   4. I have not been denied admission to, been disciplined by, resigned from,
        surrendered a license to practice before, or withdrawn an application for
        admission to practice while facing a disciplinary complaint before, this Court
        or any other court.
   5. I have fully reviewed and am familiar with the Federal Rules of Criminal
        Procedure, the applicable Local Rules of the United States District Court for
        the District of Connecticut and the Connecticut Rules of Professional Conduct.
   6. I designate my respected sponsoring attorney Philip Russell, Esq. as my agent
        for service of process and the District of Connecticut as the forum for the
Case 3:18-mj-00611-JAM Document 79-1 Filed 07/24/19 Page 2 of 2




   resolution of any dispute arising out of my admission under this Local Rule
   83.1(d).
7. There should be no modification necessary for any scheduling order entered
   pursuant to Fed. R. Civ P. 16(b); I have been throughout in close contact with
   the Government in this matter to facilitate review of information necessary
   to the evaluation of this matter.
8. I respectfully request this Court's leave to be admitted as a visiting attorney
   and intend to seek full admission to the respected Bar of this Court in due
   course.
9. Presented with this application pursuant to Local Rule 83.1(d)(3) is the
   requisite fee to the Clerk of the Court.
10. Should admission under Local Rule 83.1(d) be granted I shall promptly file
   with the Clerk of the Court a certificate of good standing from the State of
   New York, the state in which my primary office is located. Local Rule
   83.1 (d) (4).
   Dated: July 17, 2019                                           ~'\

                                                    (.fvto~l. spec+uy,
                                                    \      )        /.
                                                    \j          ~
                                                        _~ 'chman
                                                        2027 WmfaIDsbridge Road
                                                        Bronx, New York 10461
                                                        Tel. 718-892-8588
                                                        Fax. 718-518-0461
